United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Stockbridge, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1349
Issued: October 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2014 appellant timely appealed the April 28, 2014 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant’s claimed right Achilles tendon rupture is employment
related.
FACTUAL HISTORY
On October 11, 2012 appellant, then a 54-year-old rural letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that he injured his right ankle and/or Achilles tendon in the
performance of duty on September 20, 2012. He stated that he was walking around tubs of mail
1

5 U.S.C. §§ 8101-8193 (2006).

on the floor when his ankle snapped from back to front. There was a loud “pop” and a sharp
pain. Appellant almost fell, but was able to catch himself. He thought he sprained his right
ankle and just stood there for a minute or two. Appellant stated that he then tried to walk it off
for another couple of minutes. His foot swelled considerably and the entire back half turned dark
purple. Appellant continued to work believing he had only sustained an ankle sprain. After a
few weeks when the swelling and discoloration subsided, he noticed his right Achilles tendon
appeared to be missing. Appellant then sought treatment in early October 2012.
The employing establishment challenged the claim noting that appellant previously
complained of Achilles tendon problems. In an October 15, 2012 statement, the postmaster
indicated that appellant had been limping and dragging his right leg for one and a half years, and
previously complained on several occasions about being unable to bike or exercise in his free
time. She also stated that appellant did not walk around mail tubs on the workroom floor, but
walked past them. A witness, Heidi C. Coleman, stated there were no mail tubs in appellant’s
path and he had not tripped, slipped or fallen.
Appellant stated that he previously suffered from bouts of mild tendinitis, but had not
received any specific treatment for this condition for several years. He stated that he had been
told that basically everyone who spent as many hours on their feet as he did usually complained
of tendinitis from time to time. Appellant’s tendons were sore from being on his feet so much,
but according to him they had not shown any sign of damage.
Dr. Herbert O. Boté, a Board-certified orthopedic surgeon, examined appellant on
October 12, 2012. He noted appellant was injured on September 20, 2012 when he “felt a snap
in his Achilles while walking.” On physical examination of the right ankle, Dr. Boté noted a
defect along the Achilles tendon. A right ankle x-ray revealed no fracture or dislocation.
However, there was evidence of a soft tissue defect along the Achilles region. Dr. Boté’s
assessment was right ruptured Achilles tendon (worsening). He stated there was a high
likelihood of a ruptured Achilles tendon, which “likely occurred on [September 20, 2012] while
working.” Dr. Boté recommended a lower extremity magnetic resonance imaging (MRI) scan.
He also discussed tendon reconstructive surgery as the most effective way of preventing further
damage to appellant’s ankle.
An October 13, 2012 right ankle MRI scan revealed a complete tear of the Achilles
tendon.
On October 17, 2012 Dr. Boté surgically repaired appellant’s right Achilles tendon.
In a November 14, 2012 attending physician’s report (Form CA-20), Dr. Boté identified
September 20, 2012 as the date of injury and noted that while walking from one station to
another, appellant was going around tubs of mail on the floor when his ankle snapped from front
to back. He further noted there was no history of concurrent or preexisting injury. Dr. Boté
diagnosed right ankle ruptured Achilles tendon, and responded “yes” to the question of whether
the diagnosed condition was caused or aggravated by an employment activity. He did not
provide an explanation regarding causal relationship.

2

In a November 29, 2012 decision, OWCP denied appellant’s traumatic injury claim
because the medical evidence did not demonstrate a causal relationship between the diagnosed
condition and the September 20, 2012 employment incident. It found that appellant’s physician
had not explained how walking on September 20, 2012 resulted in the diagnosed condition.
Appellant requested reconsideration on February 4, 2013 and submitted a December 26,
2012 report from Dr. Boté.
In his December 26, 2012 “log note,” Dr. Boté explained that Achilles tendon ruptures
occur with any forceful plantar flexion injury. He further explained that appellant “likely had a
forceful plantar flexion event while stepping around the boxes while at work.”
By decision dated March 29, 2013, OWCP denied to modify its previous decision finding
the medical evidence speculative.
Appellant again requested reconsideration on January 14, 2014 and submitted a
December 30, 2013 report from Dr. Boté who noted that appellant presented on October 12,
2012 with right ankle pain and reported having felt a snap in his Achilles while walking across
the workroom floor on September 20, 2012. He reviewed the treatment appellant received,
including his October 17, 2012 surgery and postop recovery. Appellant reportedly returned to
work on February 27, 2013.
Dr. Boté also noted that he previously treated appellant on July 19, 2007 for right ankle
pain. The previous examination was essentially negative, and at the time he diagnosed right joint
pain, ankle and foot. Dr. Boté advised appellant to follow-up on an as-needed basis. He
explained that the condition resolved without further treatment. Dr. Boté further noted that
appellant had been performing daily activities until his September 20, 2012 injury. He
acknowledged omitting the prior treatment history from his November 14, 2012 attending
physician’s report (Form CA-20), but explained that he would not consider this prior episode
related to appellant’s ruptured Achilles tendon. Dr. Boté reiterated his December 26, 2012
statement on causal relationship. In conclusion, he advised it was more likely than not that
appellant’s ruptured Achilles tendon was the result of his September 20, 2012 work injury.2
OWCP, in its April 28, 2014 decision, found that Dr. Boté did not adequately describe
the mechanism of injury responsible for appellant’s ruptured Achilles tendon and affirmed the
denial of the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including

2

Dr. Boté also referenced treatment notes from January 28 and April 9, 2013 that were reportedly attached to his
December 30, 2013 report. However, the record forwarded to the Board did not include the referenced attachments.
According to Dr. Boté, he previously noted that appellant’s injury occurred while trying to maneuver around a
nutting cart/dinghy.

3

that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.4 The second component is whether the employment incident caused a
personal injury.5 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.6
ANALYSIS
Appellant stated that on September 20, 2012, he was walking around tubs of mail on the
workroom floor when his ankle snapped from back to front. He heard a loud “‘pop’” and felt a
sharp pain. Appellant indicated he almost fell, but was able to catch himself. He initially
thought he sprained his right ankle. But when the swelling and discoloration subsided weeks
later, appellant noticed a problem with his right Achilles tendon. On October 12, 2012 he saw
Dr. Boté for his ongoing right ankle complaints. An MRI scan revealed a complete tear of the
right Achilles tendon, which Dr. Boté surgically repaired on October 17, 2012. Appellant
reportedly returned to work on February 27, 2013.
Although appellant’s surgeon is of the opinion that the diagnosed right Achilles tendon
rupture is work related, Dr. Boté failed to adequately explain how the September 20, 2012
employment incident caused the injury. It is unclear from his various medical reports how
walking across the workroom floor on September 20, 2012 caused appellant’s Achilles tendon to
rupture. Dr. Boté’s initial October 12, 2012 report noted that appellant’s injury “likely occurred
on [September 20, 2012] while working.” This was not a definitive assessment on causal
relationship.7 Dr. Boté simply reiterated appellant’s statement that he “felt a snap in his Achilles
while walking.” His November 14, 2012 attending physician’s report (Form CA-20) also failed
to explain how walking around tubs of mail on the floor caused appellant’s right ankle injury.
3

20 C.F.R. § 10.115(e), (f) (2012); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
6

Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

A physician’s opinion that is either speculative or equivocal is insufficient to establish causal relationship. E.g.,
A.D., 58 ECAB 149, 157 (2006).

4

Dr. Boté merely checked the “yes” box on question eight, but the Board has found that
insufficient to establish causal connection.8
In his December 26, 2012 “log note,” Dr. Boté explained that Achilles tendon ruptures
occur with any forceful plantar flexion injury. He commented that appellant “likely had a
forceful plantar flexion event while stepping around the boxes while at work.” Again, this is not
a definitive statement on causal relationship, but mere speculation.9 Moreover, appellant did not
elsewhere describe having experienced a “forceful plantar flexion event” on September 20, 2012.
Dr. Boté’s latest report is similarly deficient. Although the December 30, 2013 report
indicated it was “more likely than not” appellant’s ruptured Achilles tendon was the result of his
September 20, 2012 work injury, Dr. Boté again failed to explain how stepping around boxes or
maneuvering around equipment caused appellant’s Achilles tendon to rupture.
The medical evidence of record fails to establish a causal relationship between
appellant’s diagnosed right Achilles tendon rupture and his employment activities on
September 20, 2012. Dr. Boté’s various reports are not supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and the accepted
employment exposure. Under the circumstances, OWCP properly denied appellant’s traumatic
injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant failed to establish that he sustained an injury in the performance of duty on
September 20, 2012.

8

See D.D., 57 ECAB 734, 739 (2006); Deborah L. Beatty, 54 ECAB 340, 341 (2003).

9

See supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

